ORDER
PER CURIAM.
Employee appeals from a final award of the Labor and Industrial Relations Commission. The Commission’s order is supported by competent and substantial evidence on the whole record. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).